Exhibit 10.3

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (the “Escrow Agreement”) is dated as of Decemebr 23, 2016
by and among (i) MyDx, Inc., a Nevada corporation ("MYDX" and individually a
“Party”), (ii) YCIG, Inc. “YCIG” and inidvidually a “Party”), and (iii) Nevada
Agency and Transfer Company, a Nevada Corporation (the “Escrow Agent or NAT” and
individually a “Party”). MyDX, YCIG and the Escrow Agent may hereinafter be
referred to collectively as the “Parties.”

 

RECITALS

 

WHEREAS, on or about December 23, 2016, YCIG and MyDX entered into a Securities
Purchase Agreement (the “Purchase Agreement”);

 

WHEREAS, pursuant to the terms of the Purchase Agreement, YCIG purchased shares
of the Company’s Series B Preferred Stock (the “Preferred Shares”) which rights,
preferences and priviliges are outlined in the Certificate of Designation filed
with the Nevada Secretary of State (the “Certificate of Designation”)(the
Purchase Agreement, the Certificate of Designation and this Escow Agreement may
be collectively referred to hereinafter as the “Transaction Documents”);

 

WHEREAS, pursuant to the terms of the Transaction Documents, MYDX is required to
deposit into escrow 3,500,000,000 shares of MYDX’s common stock (the “Purchase
Agreement Shares Pool”) which shall be held in the Escrow Agent’s name and
disbursed to YCIG, at the sole discretion and election of YCIG, pursuant to the
terms of the Transaction Documents;

 

WHEREAS, pursuant to the Transaction Documents, the Preferred Shares may be
converted, in whole or in part, into shares of MYDX’s common stock (the “Common
Stock”) held in the Purchase Agreement Shares Pool;

 

WHEREAS, the Escrow Agent is willing to serve as escrow agent pursuant to the
terms and conditions of this Escrow Agreement;

 

DY____MYDX

DY____YCIG ______Escrow Agent

 



 Page 1 of 8 

 

 



AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
described in this Escrow Agreement, and for good and valuable consideration,
receipt of which is hereby acknowledged, the Parties hereby agree as follows:

 

ARTICLE I

 

DELIVERIES TO THE ESCROW AGENT

 

1.1 MYDX Deliveries. Upon execution of this Escrow Agreement, MYDX shall deliver
the Purchase Agreement Shares Pool to the Escrow Agent as follows:

 

Issued in the Name of:   Certificate to be Delivered to:      



MyDX Reserve and Nevada Agency and Transfer Company as Escrow Agent (Escrow No.
NAT-2100)

 



Reserved by MYDX

 

1.2 Intention to Create Escrow. MYDX and YCIG intend that the Purchase Agreement
Shares Pool shall be held in escrow by the Escrow Agent pursuant to this Escrow
Agreement for the sole benefit of YCIG as set forth herein.

 

1.3 Escrow Agent Deliveries. The Escrow Agent shall hold and release the
Purchase Agreement Shares Pool only in accordance with the terms and conditions
of this Escrow Agreement.

 

1.4 Ownership and Dispositive Rights. All Purchase Agreement Shares Pool shall
be deemed owned and under the dispositive and voting control of the Escrow Agent
until released (and, once released, deemed owned by the person to whom released)
from escrow, for purposes of Section 13 and Section 16 of the Securities
Exchange Act of 1934, as amended.

 

ARTICLE II

 

RELEASE OF ESCROWED ITEMS

 

2.1 Disbursement of Purchase Agreement Redemption Shares. Pursuant to the
Transaction Documents, YCIG has the sole right, discretion and authority to
either redeem or convert the Preferred Shares into shares of Common Stock from
the Purchase Agreement Shares Pool (such shares shall be referred to hereinafter
as the “Redemption Shares”). The Escrow Agent shall release to YCIG the
Redemption Shares from the Purchase Agreement Shares Pool upon YCIG delivery to
the Escrow Agent of a notice of conversion (a “Redemption Demand” a form of
which has been attached hereto as Exhibit A) which shall state: (i) the number
of Redemption Shares being converted from the Purchase Agreement Shares Pool;
and (ii) the current balance of the Purchase Agreement Shares Pool remaining in
escrow after each Redemption Demand. With respect to release of the Redemption
Shares to YCIG, the sole requirement for the release of the Redemption Shares
shall be that an Exhibit A Redemption Demand shall have been completed, executed
and delivered to the Escrow Agent by YCIG. The Escrow Agent shall be authorized
to release such Redemption Shares upon the receipt of such Redemption Demand.

 



DY____MYDX

DY____YCIG ______Escrow Agent

 

 Page 2 of 8 

 

 

2.2 Court Order to Release Escrow. Notwithstanding the above, upon receipt by
the Escrow Agent of a final and non-appealable judgment, order, decree or award
of a court of competent jurisdiction (a "Court Order"), the Escrow Agent shall
deliver the Purchase Agreement Shares Pool in accordance with the Court Order.
Any Court Order shall be accompanied by an opinion of counsel for the Party
presenting the Court Order to the Escrow Agent to the effect that the court
issuing the Court Order has competent jurisdiction and that the Court Order is
final and non-appealable.

 

2.3 Acknowledgement of YCIG, MYDX and Escrow Agent; Disputes. The Parties
acknowledge that the only terms and conditions upon which the Purchase Agreement
Shares Pool are to be released are set forth in this Escrow Agreement. Any
dispute with respect to the release of Purchase Agreement Shares Pool shall be
resolved pursuant to this Escrow Agreement or by agreement between YCIG and
MYDX.

 

ARTICLE III

 

CONCERNING THE ESCROW AGENT

 

3.1 Duties and Responsibilities of the Escrow Agent. The Escrow Agent's duties
and responsibilities shall be subject to the following terms and conditions:

 

(a) The Parties acknowledge and agree that the Escrow Agent (i) once in receipt
of a Redemption Demand from YCIG, shall not be responsible for or bound by, and
shall not inquire into whether YCIG is entitled to receipt of Purchase Agreement
Shares Pool pursuant to, any other agreement or otherwise; (ii) shall not be
responsible for, or have any duty to inquire into, or be required to enforce any
of the terms and provisions of the Transaction Documents other than this Escrow
Agreement; (iii) shall be obligated only for the performance of such duties as
are specifically assumed by the Escrow Agent pursuant to this Escrow Agreement;
(iv) may rely on and shall be protected in acting or refraining from acting upon
any written notice, instruction, instrument, statement, request or document
furnished to it hereunder and believed by the Escrow Agent in good faith to be
genuine and to have been signed or presented by the proper person or Party,
without being required to determine the authenticity or correctness of any fact
stated therein or the propriety or validity or the service thereof; and (v) may
assume that any person believed by the Escrow Agent in good faith to be
authorized to give notice or make any statement or execute any document in
connection with the provisions hereof is so authorized.

 

(b) Without limiting the foregoing, the Escrow Agent shall not be responsible
for, or have any duty to inquire into, monitor or enforce obligations between
MYDX and YCIG as to whether there was support or justification for the Escrow
Agent to act in accordance with written instructions of YCIG in attached Exhibit
A or any written alternative acceptable to Escrow Agent that included (with
anything else) the material or content of Exhibit A.

 

(c) In the event of the Escrow Agent’s resignation and/or termination, YCIG will
issue to the Escrow Agent instructions authorizing delivery of the Purchase
Agreement Shares Pool to a substitute Escrow Agent selected by the YCIG. If no
successor Escrow Agent is named by YCIG, the Escrow Agent may apply to a court
of competent jurisdiction for appointment of a successor Escrow Agent, and to
deposit the Purchase Agreement Shares Pool with the clerk of any such court.

 



DY____MYDX

DY____YCIG ______Escrow Agent

 

 Page 3 of 8 

 

 

(d) The provisions of this Section shall survive the resignation of the Escrow
Agent or the termination of this Escrow Agreement.

 

3.2 Dispute Resolution: Judgments. If any dispute shall arise with respect to
the delivery, ownership, right of possession or disposition of the Purchase
Agreement Shares Pool, the Escrow Agent shall continue to follow the terms of
the Escrow Agreement and issued shares of MYDX’s Common Stock pursuant to a
Redemption Demand unless the Escrow Agent (i) recieves Joint Instruction from
MYDX and YCIG, or (ii) deposits the Purchase Agreement Shares Pool with any
court of competent jurisdiction in California, in which event the Escrow Agent
shall give written notice thereof to MYDX and YCIGand shall thereupon be
relieved and discharged from all further obligations pursuant to this Escrow
Agreement.

 

3.3 Maximum Conversion. The Escrow Agent shall not issue to YCIG upon a
Redemption Demand a number of shares of MYDX’s Common Stock which would result
in beneficial ownership by YCIGand its affiliates of more than 4.99% of the
outstanding shares of Common Stock of MYDX on the date of such a Redemption
Demand, unless the Escrow Agent receives specific instruction from YCIGallowing
such an issuance in excess of 4.99% of the outstanding shares of Common Stock of
MYDX. For the purposes of the provision to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder.

 

ARTICLE IV

 

GENERAL MATTERS

 

4.1 Termination. This escrow shall terminate upon the release of all shares held
in the Purchase Agreement Shares Pool or at any time upon the agreement in
writing of MYDX and YCIG.

 



DY____MYDX

DY____YCIG ______Escrow Agent

 

 Page 4 of 8 

 

 

4.2 Notices. All notices, requests, demands or other communications required or
permitted hereunder shall be in writing and shall be delivered personally, or
sent by telecopier machine or by a nationally recognized overnight courier
service, and shall be deemed given when so delivered personally, or by
telecopier machine or overnight courier service as follows:

 

To the Escrow Agent at:

 

Nevada Agency and Transfer Company

50 West Agency and Transfer Company

 

To MYDX at:

 

MyDx

6335 Ferris Square Suite B

San Diego, Ca 92121

 

To YCIG at:

 

YCIG, Inc.

info@yazbeckinvestments.com

 

 

4.3 Assignment; Binding Agreement. Neither this Escrow Agreement nor any right
or obligation hereunder shall be assignable by any Party without the prior
written consent of YCIG. This Escrow Agreement shall enure to the benefit of and
be binding upon the Parties hereto and their respective legal representatives,
successors and assigns.

 

4.4 Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid,
illegal, or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be in any way impaired thereby,
it being intended that all of the rights and privileges of the Parties hereto
shall be enforceable to the fullest extent permitted by law.

 

4.5 Counterparts/Execution. This Escrow Agreement may be executed in any number
of counterparts and by different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Escrow
Agreement may be executed by facsimile transmission and delivered by facsimile
transmission.

 

4.6 Entire Agreement. This Escrow Agreement constitutes the entire agreement
between the Parties hereto pertaining to the Purchase Agreement Shares Pool and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties. There are no warranties,
representations and other agreements made by the Parties in connection with the
subject matter hereof except as specifically set forth in this Escrow Agreement.

 

4.7 Waivers and Amendments. This Escrow Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all Parties, or, in the
case of a waiver, by the Party waiving compliance. Except as expressly stated
herein, no delay on the part of any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any Party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.

 



DY____MYDX

DY____YCIG ______Escrow Agent

 

 Page 5 of 8 

 

 

4.8 Headings. The division of this Escrow Agreement into articles, sections,
subsections and paragraphs and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this
Escrow Agreement.

 

4.9 Law Governing this Agreement. This Escrow Agreement shall be governed by and
construed in accordance with the laws of the State of California without regard
to principles of conflicts of laws. Any action brought by any Party against the
other concerning the transactions contemplated by this Escrow Agreement shall be
brought only in the state courts of California or in the federal courts located
in the state of California. All Parties and the individuals executing this
Escrow Agreement agree to submit to the jurisdiction of such courts and waive
trial by jury. The prevailing party (which shall be the Party which receives an
award most closely resembling the remedy or action sought) shall be entitled to
recover from the other Party its reasonable attorney's fees and costs.

 

4.10 Specific Enforcement, Consent to Jurisdiction. The Parties acknowledge and
agree that irreparable damage would occur in the event that any of the
provisions of this Escrow Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to an injuction or injunctions to prevent or cure
breaches of the provisions of this Escrow Agreement and to enforce specifically
the terms and provisions hereof or thereof, this being in addition to any other
remedy to which any of them may be entitled by law or equity. MYDX, and YCIG
hereby waives, and agrees not to assert in any such suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such court,
that the suit, action or proceeding is brought in an inconvenient forum or that
the venue of the suit, action or proceeding is improper. Nothing in this Section
shall affect or limit any right to serve process in any other manner permitted
by law.

 

SIGNATURE PAGE FOLLOWS

 



DY____MYDX

DY____YCIG ______Escrow Agent

 

 Page 6 of 8 

 

 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, the Parties have duly executed this Escrow Agreement as of
the day and year first written above.

  

MYDX, Inc. :



 

YCIG, Inc:

          By: /s/ Daniel Yazbeck   By: /s/ Daniel Yazbeck   Daniel Yazbeck    
Daniel Yazbeck Its: Chief Executive Officer   Its: President                



ESCROW AGENT

 

Nevada Agency and Trust Company



 

      By:       Its:

 

A FACSIMILE COPY OF THIS ESCROW AGREEMENT SHALL HAVE THE SAME
LEGAL EFFECT AS AN ORIGINAL OF THE SAME

 



DY____MYDX

DY____YCIG ______Escrow Agent

 



 Page 7 of 8 

 

 

EXHIBIT A

 

Redemption Demand

 

Dated _______________

 

Pursuant to the terms of the Escrow Agreement by between (i) MyDx, INC., a
Nevada corporation ("MYDX"), (ii) YCIG, Inc. (“YCIG”), and (iii) Nevada Agency
and Transfer Compmay, (the “Escrow Agent”). YCIG hereby demands the issuance of
_____________________ shares of MYDX’s common stock (the “Purchase Agreement
Redemption Shares”) to be issued in the name of _____________________and
delivered to the following:

 

Name

Address

 

Number of Shares to be Issued…………………………..

 

 

Remaining Shares……………………………….

 

 

Please send the certificate representing the shares via Federal Express
overnight delivery using Federal Express Account No.________________.

 

Very truly yours,

 



DY____MYDX

DY____YCIG ______Escrow Agent

 

 

Page 8 of 8

 





